DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Any occurrence of “electrophoresis” should read --electroporation--.
Appropriate correction is required.

Claim Objections
Claims 1, 4-5, 8, 11-12, 15 & 18-19 are objected to because of the following informalities:  
Claim 1, line 4: “tissue” should read --a tissue--,
Claim 1, line 6: “one or more pairs of the electrodes” should read --one or more pairs of the plurality of electrodes--,
Claim 1, line 9: “electrophoresis” should read --electroporation--, 
Claim 4, lines 2-3: “the signals” should read --the signals of first and second types--, 
Claim 5, line 3: “the signals” should read --the signals of first and second types--,
Claim 8, line 4: “tissue” should read --a tissue--,
Claim 8, line 5: “one or more pairs of the electrodes” should read --one or more pairs of the plurality of electrodes--,
Claim 8, line 9: “electrophoresis” should read --electroporation--, 
Claim 11, line 2: “the signals” should read --the signals of first and second types--,
Claim 12, line 3: “the signals” should read --the signals of first and second types--,
Claim 15, line 4: “tissue” should read --a tissue--,
Claim 15, line 8: “one or more pairs of the electrodes” should read --one or more pairs of the plurality of electrodes--,
Claim 15, line 12: “electrophoresis” should read --electroporation--,
Claim 18, lines 2-3: “the signals” should read --the signals of first and second types--, 
Claim 19, line 3: “the signals” should read --the signals of first and second types--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pub. No. 2014/0066913), herein referred to as “Sherman” in view of Werneth et al. (WO 2021/181231), herein referred to as “Werneth”
Regarding claim 1, Sherman discloses a medical apparatus (system 10), comprising: 
a probe (medical device 14) configured for insertion into a body of a patient ([0026]: positioning a medical device 14 proximal to an area of target tissue 12 … the target tissue may be cardiac) and comprising a plurality of electrodes (electrodes 26) configured to contact tissue within the body ([0027]: plurality of electrodes 26 should be placed in contact with the target tissue 12); and 
an electrical signal generator (RF generator 16) configured to apply between one or more pairs of the electrodes ([0025]: energy applied between any two electrodes; a pair of electrodes are shown in Fig. 1) radio-frequency (RF) signals of first and second types in alternation (Abstract: an energy generator programmable to ablate tissue using heat energy, electroporation, or a combination thereof; Fig. 4), the signals of the first type having a first voltage sufficient to cause irreversible electrophoresis (IRE) in the tissue contacted by the electrodes and a first power that is insufficient to thermally ablate the tissue (Step 4 of Fig. 4: “If electroporation used, program RF generator 16 to deliver between approx.. 500-2000+ V RMS to at least one electrode 26”; [0020]: the generator 16 is capable of delivering pulsed alternating current (AC) RF energy of approximately 500 volts RMS to approximately 2000 volts RMS or more (for example, up to 3000 V). At these higher voltages, the majority of the cell damage would be due to electroporation of the target tissue 12 cells (for example, to a temperature of above 45 °C., without a substantial increase in the temperature of the electrodes 26) … the tissue surface temperature may be maintained at a temperature below 45 °C., the temperature at which irreversible unintended damage may occur; where it is known that IRE is a non-thermal treatment), and the signals of the second type having a second power sufficient to thermally ablate the tissue contacted by the electrodes and a second voltage that is insufficient to cause IRE in the tissue (Step 4, Fig. 4: “If RF energy used, program RF generator 16 to deliver between approx. 100-150 V RMS to at least one electrode 26”; [0021]: The generator 16 may also be capable of operating at a lower voltage (for example, approximately 100 to approximately 150 volts RMS) for ablating tissue using primarily heat energy … Tissue may be irreversibly damaged at temperatures above 45 °C.; however, sub-lethal heat energy may be applied to temporarily "stun" (rather than irreversibly damage); where a lower voltage is known to be not enough to cause IRE). 
While Sherman discloses delivering alternating current energy ([0008]: The applied energy may be radiofrequency (RF) energy, and the RF energy may be an alternating current energy having a frequency of between approximately 20 kHz and approximately 1 MHz), it is known in the art that AC energy is typically a sinusoidal waveform, especially for RF thermal ablation, however electroporation can be pulsed AC (i.e., sinusoidal or a square wave) and Sherman does not show the waveform(s) and fails to explicitly disclose where in the RF signal (for electroporation) is a sinusoidal RF signal. 
However, Werneth discloses wherein the RF signal is a sinusoidal RF signal (Abstract: each of said electric voltage signals (Sa, Sb, Va, Vb) is a sinusoidal wave ([0028]: As such, the present invention utilizes sinusoidal wave in such a way as to deliver timed high voltage electrical energy which causes the same cell effect similar to that of square-wave pulsed electric field ablation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the wave shape of Sherman to the sinusoidal wave of Werneth for the purpose of sinusoidal IRE providing advantages for non-thermal cell death without cardiac muscle stimulation experienced in square-waves PEF (Werneth: [0030]).
Regarding claim 2, Sherman discloses wherein the electrical signal generator is further configured to apply the signals of the first type without the alternation with the signals of the second type ([0027]: In Step 3, the method with which the target tissue 12 will be ablated is determined. For example, if only electroporation is desired, the generator 16 may be programmed to deliver energy at between approximately 500 and approximately 2000 V or greater (for example, 3000 V; "electroporation voltage") to all of the plurality of electrodes 26). 
Regarding claim 3, Sherman discloses wherein the electrical signal generator is further configured to apply the signals of the second type without the alternation with the signals of the first type ([0027]: In Step 3, the method with which the target tissue 12 will be ablated is determined … If the user desires to ablate the target tissue 12 using only heat energy, the generator 16 may be programmed to deliver energy at between approximately 100 to approximately 150 volts RMS ("ablation voltage") to all of the plurality of electrodes 26).
Regarding claim 4, Sherman discloses wherein the electrical signal generator is configured to apply the signals responsively to a temperature measured by a temperature sensor (sensor 29) on the probe (Fig. 1) (Step 6, Fig. 4: “Adjust energy delivered to device 14 and/or temperature of one or more treatment elements (manually or automatically)”; [0028]: During ablation, one or more sensors 29, such as temperature sensors, may measure the temperature of the tissue surface. If the temperature sensors detect a tissue temperature that is above a threshold temperature (for example, 45 °C.), the system 10 may be adjusted manually by the user or the energy generator 16).
Regarding claim 5, Sherman discloses wherein the probe is configured to contact the tissue in a heart of the patient ([0026]: positioning a medical device 14 proximal to an area of target tissue 12. As non-limiting examples, the target tissue may be cardiac, (such an endocardial or epicardial tissue)) and to apply the signals so as to ablate the tissue in the heart ([0021]: sub-lethal heat energy may be applied to temporarily "stun" (rather than irreversibly damage) an area of target tissue to help determine whether the area of stunned tissue is perpetuating an aberrant electrical signal involved in an arrhythmia, and therefore whether subsequent electroporation of the stunned area of tissue will block the aberrant electrical signal; where treating an arrhythmia is treating/delivering energy to cardiac tissue).
Regarding claim 7, Sherman discloses wherein the first voltage exceeds 500 volts ([0020]: RF energy of approximately 500 volts RMS to approximately 2000 volts RMS or more; Step 4, Fig. 4), while the second voltage does not exceed 200 volts ([0022]: ablation may be caused using primarily heat (for example, between approximately 100 V to approximately 150 V); Step 4, Fig. 4).
Regarding claim 8, Sherman discloses a method for medical treatment (Abstract: method generally includes ablating target tissue cells with a device in communication with an energy generator programmable to ablate tissue using heat energy, electroporation, or a combination thereof), comprising: 
inserting a probe (medical device 14) into a body of a patient ([0026]: positioning a medical device 14 proximal to an area of target tissue 12 … the target tissue may be cardiac) and bringing a plurality of electrodes (electrodes 26) on the probe into contact with tissue within the body ([0027]: plurality of electrodes 26 should be placed in contact with the target tissue 12); and 
applying between one or more pairs of the electrodes ([0025]: energy applied between any two electrodes; a pair of electrodes are shown in Fig. 1) radio-frequency (RF) signals of first and second types in alternation (Abstract: an energy generator programmable to ablate tissue using heat energy, electroporation, or a combination thereof; RF generator 16, Fig. 4), the signals of the first type having a first voltage sufficient to cause irreversible electrophoresis (IRE) in the tissue contacted by the electrodes and a first power that is insufficient to thermally ablate the tissue (Step 4 of Fig. 4: “If electroporation used, program RF generator 16 to deliver between approx.. 500-2000+ V RMS to at least one electrode 26”; [0020]: the generator 16 is capable of delivering pulsed alternating current (AC) RF energy of approximately 500 volts RMS to approximately 2000 volts RMS or more (for example, up to 3000 V). At these higher voltages, the majority of the cell damage would be due to electroporation of the target tissue 12 cells (for example, to a temperature of above 45 °C., without a substantial increase in the temperature of the electrodes 26) … the tissue surface temperature may be maintained at a temperature below 45 °C., the temperature at which irreversible unintended damage may occur; where it is known that IRE is a non-thermal treatment), and the signals of the second type having a second power sufficient to thermally ablate the tissue contacted by the electrodes and a second voltage that is insufficient to cause IRE in the tissue (Step 4, Fig. 4: “If RF energy used, program RF generator 16 to deliver between approx. 100-150 V RMS to at least one electrode 26”; [0021]: The generator 16 may also be capable of operating at a lower voltage (for example, approximately 100 to approximately 150 volts RMS) for ablating tissue using primarily heat energy … Tissue may be irreversibly damaged at temperatures above 45 °C.; however, sub-lethal heat energy may be applied to temporarily "stun" (rather than irreversibly damage); where a lower voltage is known to be not enough to cause IRE).
While Sherman discloses delivering alternating current energy ([0008]: The applied energy may be radiofrequency (RF) energy, and the RF energy may be an alternating current energy having a frequency of between approximately 20 kHz and approximately 1 MHz), it is known the art that AC energy is typically a sinusoidal waveform, especially for RF thermal ablation, however electroporation can be pulsed AC (i.e., sinusoidal or a square wave) and Sherman does not show the waveform(s) and fails to explicitly disclose where in the RF signal (for electroporation) is a sinusoidal RF signal. 
However, Werneth discloses wherein the RF signal is a sinusoidal RF signal (Abstract: each of said electric voltage signals (Sa, Sb, Va, Vb) is a sinusoidal wave ([0028]: As such, the present invention utilizes sinusoidal wave in such a way as to deliver timed high voltage electrical energy which causes the same cell effect similar to that of square-wave pulsed electric field ablation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the wave shape of Sherman to the sinusoidal wave of Werneth for the purpose of sinusoidal IRE providing advantages for non-thermal cell death without cardiac muscle stimulation experienced in square-waves PEF (Werneth: [0030]).
Regarding claim 9, Sherman discloses the method comprising applying the signals of the first type without the alternation with the signals of the second type ([0027]: In Step 3, the method with which the target tissue 12 will be ablated is determined. For example, if only electroporation is desired, the generator 16 may be programmed to deliver energy at between approximately 500 and approximately 2000 V or greater (for example, 3000 V; "electroporation voltage") to all of the plurality of electrodes 26).
Regarding claim 10, Sherman discloses the method comprising applying the signals of the second type without the alternation with the signals of the first type ([0027]: In Step 3, the method with which the target tissue 12 will be ablated is determined … If the user desires to ablate the target tissue 12 using only heat energy, the generator 16 may be programmed to deliver energy at between approximately 100 to approximately 150 volts RMS ("ablation voltage") to all of the plurality of electrodes 26).
Regarding claim 11, Sherman discloses wherein applying the signals comprises controlling the signals responsively to a temperature measured by a temperature sensor (sensor 29) on the probe (Fig. 1) (Step 6, Fig. 4: “Adjust energy delivered to device 14 and/or temperature of one or more treatment elements (manually or automatically)”; [0028]: During ablation, one or more sensors 29, such as temperature sensors, may measure the temperature of the tissue surface. If the temperature sensors detect a tissue temperature that is above a threshold temperature (for example, 45 °C.), the system 10 may be adjusted manually by the user or the energy generator 16).
Regarding claim 12, Sherman discloses wherein inserting the probe comprises contacting the tissue in a heart of a patient using the probe, and wherein applying the signals comprises ablating the tissue in the heart ([0026]: positioning a medical device 14 proximal to an area of target tissue 12. As non-limiting examples, the target tissue may be cardiac, (such an endocardial or epicardial tissue)) and to apply the signals so as to ablate the tissue in the heart ([0021]: sub-lethal heat energy may be applied to temporarily "stun" (rather than irreversibly damage) an area of target tissue to help determine whether the area of stunned tissue is perpetuating an aberrant electrical signal involved in an arrhythmia, and therefore whether subsequent electroporation of the stunned area of tissue will block the aberrant electrical signal; where treating an arrhythmia is treating/delivering energy to cardiac tissue).
Regarding claim 14, Sherman discloses wherein the first voltage exceeds 500 volts ([0020]: RF energy of approximately 500 volts RMS to approximately 2000 volts RMS or more; Step 4, Fig. 4), while the second voltage does not exceed 200 volts ([0022]: ablation may be caused using primarily heat (for example, between approximately 100 V to approximately 150 V); Step 4, Fig. 4).
Regarding claim 15, Sherman discloses a medical apparatus (system 10), comprising: 
a probe (medical device 14) configured for insertion into a body of a patient ([0026]: positioning a medical device 14 proximal to an area of target tissue 12 … the target tissue may be cardiac) and comprising a plurality of electrodes configured to contact tissue within the body ([0027]: plurality of electrodes 26 should be placed in contact with the target tissue 12); 
an electrical signal generator (RF generator 16) configured to apply between one or more of the electrodes on the probe ([0025]: energy applied between any two electrodes; a pair of electrodes are shown in Fig. 1) and the external electrode sinusoidal radio-frequency (RF) signals of first and second types in alternation (Abstract: an energy generator programmable to ablate tissue using heat energy, electroporation, or a combination thereof; Fig. 4), the signals of the first type having a first voltage sufficient to cause irreversible electrophoresis (IRE) in the tissue within the body that is contacted by the electrodes and a first power that is insufficient to thermally ablate the tissue (Step 4 of Fig. 4: “If electroporation used, program RF generator 16 to deliver between approx.. 500-2000+ V RMS to at least one electrode 26”; [0020]: the generator 16 is capable of delivering pulsed alternating current (AC) RF energy of approximately 500 volts RMS to approximately 2000 volts RMS or more (for example, up to 3000 V). At these higher voltages, the majority of the cell damage would be due to electroporation of the target tissue 12 cells (for example, to a temperature of above 45 °C., without a substantial increase in the temperature of the electrodes 26) … the tissue surface temperature may be maintained at a temperature below 45 °C., the temperature at which irreversible unintended damage may occur; where it is known that IRE is a non-thermal treatment), and the signals of the second type having a second power sufficient to thermally ablate the tissue within the body that is contacted by the electrodes and a second voltage that is insufficient to cause IRE in the tissue (Step 4, Fig. 4: “If RF energy used, program RF generator 16 to deliver between approx. 100-150 V RMS to at least one electrode 26”; [0021]: The generator 16 may also be capable of operating at a lower voltage (for example, approximately 100 to approximately 150 volts RMS) for ablating tissue using primarily heat energy … Tissue may be irreversibly damaged at temperatures above 45 °C.; however, sub-lethal heat energy may be applied to temporarily "stun" (rather than irreversibly damage); where a lower voltage is known to be not enough to cause IRE).  
While Sherman discloses delivering alternating current energy ([0008]: The applied energy may be radiofrequency (RF) energy, and the RF energy may be an alternating current energy having a frequency of between approximately 20 kHz and approximately 1 MHz), it is known the art that AC energy is typically a sinusoidal waveform, especially for RF thermal ablation, however electroporation can be pulsed AC (i.e., sinusoidal or a square wave) and Sherman does not show the waveform(s) and fails to disclose an external electrode configured for application to an external surface of the body and applying between one or more of the electrodes on the probe and the external electrode sinusoidal radio-frequency (RF) signals. 
However, Werneth discloses an external electrode (patient return electrode 5) configured for application to an external surface of the body ([0098]: patient return electrode 5 or backplate is electrically connected to the single power source 4 through a respective return wire 6; where it is implied that the patient return electrode is external to the body- while Figs. 1-4 show it being in close proximity to tissue 41, Figs. 16 & 17 show the catheter 1 in use and no return electrode is shown on/near heart 43); and
applying between one or more of the electrodes on the probe and the external electrode ([00103]: generate both a unipolar electric field from each of said first 30 and second 31 electrodes to the patient return electrode 5) sinusoidal radio-frequency (RF) signals ([0028]: As such, the present invention utilizes sinusoidal wave in such a way as to deliver timed high voltage electrical energy which causes the same cell effect similar to that of square-wave pulsed electric field ablation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the return electrode and wave shape of Sherman to the return electrode and sinusoidal wave of Werneth for the purpose of delivering simultaneously unipolar and bipolar non-thermal energy to the tissue to be treated and sinusoidal IRE providing advantages for non-thermal cell death without cardiac muscle stimulation experienced in square-waves PEF (Werneth: [00103], [0030]).
Regarding claim 16, Sherman discloses wherein the electrical signal generator is further configured to apply the signals of the first type without the alternation with the signals of the second type ([0027]: In Step 3, the method with which the target tissue 12 will be ablated is determined. For example, if only electroporation is desired, the generator 16 may be programmed to deliver energy at between approximately 500 and approximately 2000 V or greater (for example, 3000 V; "electroporation voltage") to all of the plurality of electrodes 26).
Regarding claim 17, Sherman discloses wherein the electrical signal generator is further configured to apply the signals of the second type without the alternation with the signals of the first type ([0027]: In Step 3, the method with which the target tissue 12 will be ablated is determined … If the user desires to ablate the target tissue 12 using only heat energy or cryoablation, the generator 16 may be programmed to deliver energy at between approximately 100 to approximately 150 volts RMS ("ablation voltage") to all of the plurality of electrodes 26).
Regarding claim 18, Sherman discloses wherein the electrical signal generator is configured to apply the signals responsively to a temperature measured by a temperature sensor (sensor 29) on the probe (Fig. 1) (Step 6, Fig. 4: “Adjust energy delivered to device 14 and/or temperature of one or more treatment elements (manually or automatically)”; [0028]: During ablation, one or more sensors 29, such as temperature sensors, may measure the temperature of the tissue surface. If the temperature sensors detect a tissue temperature that is above a threshold temperature (for example, 45 °C.), the system 10 may be adjusted manually by the user or the energy generator 16).
Regarding claim 19, Sherman discloses wherein the probe is configured to contact the tissue in a heart of the patient and to apply the signals so as to ablate the tissue in the heart ([0026]: positioning a medical device 14 proximal to an area of target tissue 12. As non-limiting examples, the target tissue may be cardiac, (such an endocardial or epicardial tissue)) and to apply the signals so as to ablate the tissue in the heart ([0021]: sub-lethal heat energy may be applied to temporarily "stun" (rather than irreversibly damage) an area of target tissue to help determine whether the area of stunned tissue is perpetuating an aberrant electrical signal involved in an arrhythmia, and therefore whether subsequent electroporation of the stunned area of tissue will block the aberrant electrical signal; where treating an arrhythmia is treating/delivering energy to cardiac tissue).

Claims 6, 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Werneth as applied to claims 1, 8 & 15 above, and further in view of Harlev et al. (WO 2019023280), herein referred to as “Harlev”.
Regarding claim 6, Sherman fails to disclose wherein the signals of the first type have a first duration that does not exceed four seconds, while the signals of the second type have a second duration that exceeds four seconds.
However, Werneth discloses wherein the signals of the first type have a first duration that does not exceed four seconds ([0028]: The therapy targets the tissue with therapy being delivered in the range of microseconds to milliseconds that can lead to near non-thermally produced defects in the cell membrane that are nanoscale in size; where the non-thermal defects are IRE & ranges of microseconds to milliseconds do not typically exceed a second, unless otherwise stated). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the duration of the signal of the first type of Sherman to that of Werneth for the purpose of producing nanoscale defects in the cell membrane without stimulating the cardiac muscle, without causing un-wanted arrhythmias, muscles stimulations and with a high level of selectivity and patient safety (Werneth: [0028]). 
But Sherman in view of Werneth fail to disclose wherein the signals of the second type have a second duration that exceeds four seconds. 
However, Harlev discloses wherein the signals of the second type have a second duration that exceeds four seconds ([0074]: High power and short duration applications maximize the potential of resistive heating for heating tissue while diminishing the effect of radiative and convective heating. In at least this application, 400 W (watts) and roughly 2.0 A (amps) can be delivered for short periods of approximately 10 seconds (e.g., 5 to 15 seconds, 8 to 12 seconds, etc.); where 400 W & 2 A corresponds to 200 V & resistive heating is thermal ablation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the duration of the second signal of Sherman in view of Werneth to the duration of Harlev for the purpose of achieving shallow and wide lesions (Harlev: [0074]). Additionally, it is well known in the art that electroporation treatment durations are relatively short (range of microseconds-seconds) and thermal ablation are much longer (range of seconds-minutes). 
Regarding claim 13, Sherman fails to disclose wherein applying the signal of the first type comprises applying the signal for a first duration not exceeding four seconds, while applying the signal of the second type comprises applying the signal for a second duration exceeding four seconds.
However, Werneth discloses wherein applying the signal of the first type comprises applying the signal for a first duration not exceeding four seconds ([0028]: The therapy targets the tissue with therapy being delivered in the range of microseconds to milliseconds that can lead to near non-thermally produced defects in the cell membrane that are nanoscale in size; where the non-thermal defects are IRE & ranges of microseconds to milliseconds do not typically exceed a second, unless otherwise stated). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the duration of the signal of the first type of Sherman to that of Werneth for the purpose of producing nanoscale defects in the cell membrane without stimulating the cardiac muscle, without causing un-wanted arrhythmias, muscles stimulations and with a high level of selectivity and patient safety (Werneth: [0028]).
But Sherman in view of Werneth fail to disclose wherein applying the signal of the second type comprises applying the signal for a second duration exceeding four seconds.
However, Harlev discloses wherein applying the signal of the second type comprises applying the signal for a second duration exceeding four seconds ([0074]: High power and short duration applications maximize the potential of resistive heating for heating tissue while diminishing the effect of radiative and convective heating. In at least this application, 400 W (watts) and roughly 2.0 A (amps) can be delivered for short periods of approximately 10 seconds (e.g., 5 to 15 seconds, 8 to 12 seconds, etc.); where 400 W & 2 A corresponds to 200 V & resistive heating is thermal ablation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the duration of the second signal of Sherman in view of Werneth to the duration of Harlev for the purpose of achieving shallow and wide lesions (Harlev: [0074]). Additionally, it is well known in the art that electroporation treatment durations are relatively short (range of microseconds-seconds) and thermal ablation are much longer (range of seconds-minutes). 
Regarding claim 20, Sherman discloses wherein the first voltage exceeds 500 volts ([0020]: RF energy of approximately 500 volts RMS to approximately 2000 volts RMS or more; Step 4, Fig. 4), while the second voltage does not exceed 200 volts ([0022]: ablation may be caused using primarily heat (for example, between approximately 100 V to approximately 150 V); Step 4, Fig. 4) but fails to disclose wherein the signals of the first type have a first duration that does not exceed four seconds, while the signals of the second type have a second duration that exceeds four seconds.
However, Werneth discloses wherein the signals of the first type have a first duration that does not exceed four seconds ([0028]: The therapy targets the tissue with therapy being delivered in the range of microseconds to milliseconds that can lead to near non-thermally produced defects in the cell membrane that are nanoscale in size; where the non-thermal defects are IRE & ranges of microseconds to milliseconds do not typically exceed a second, unless otherwise stated). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the duration of the signal of the first type of Sherman to that of Werneth for the purpose of producing nanoscale defects in the cell membrane without stimulating the cardiac muscle, without causing un-wanted arrhythmias, muscles stimulations and with a high level of selectivity and patient safety (Werneth: [0028]). 
But Sherman in view of Werneth fail to disclose wherein the signals of the second type have a second duration that exceeds four seconds. 
However, Harlev discloses wherein the signals of the second type have a second duration that exceeds four seconds ([0074]: High power and short duration applications maximize the potential of resistive heating for heating tissue while diminishing the effect of radiative and convective heating. In at least this application, 400 W (watts) and roughly 2.0 A (amps) can be delivered for short periods of approximately 10 seconds (e.g., 5 to 15 seconds, 8 to 12 seconds, etc.); where 400 W & 2 A corresponds to 200 V & resistive heating is thermal ablation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the duration of the second signal of Sherman in view of Werneth to the duration of Harlev for the purpose of achieving shallow and wide lesions (Harlev: [0074]). Additionally, it is well known in the art that electroporation treatment durations are relatively short (range of microseconds-seconds) and thermal ablation are much longer (range of seconds-minutes). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Davalos et al. (US 20140039489): electroporation with a sinusoidal wave. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794